Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This Office Action is in response to amendments filed on 03/31/21, wherein Claims 1 and 9 were amended. The claim objection made in the previous office action have been withdrawn, in view of the amended claims.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-8 are rejected under 35 U.S.C. 103 as being unpatentable over Ivan Sternberger (US 4,517,861; Hereinafter “Sternberger”) in view of Steven Mann (US 4,215,601; Hereinafter “Mann”) as evidence by Robert Glen Woods (US 2897704 A, Hereinafter “Robert”)
Regarding Claim 1 Sternberger discloses a ratchet tool apparatus (Fig. 1) comprising: an elongated tubular shaft member (Drive Shaft 42, Fig. 3) having a drive socket (Finger Portion 46, Fig. 3) built into the shaft (Drive Shaft 42, Fig. 3) at a distal end and having a worm screw gear (Gear Element 50, Fig. 3) attached to the shaft (Drive Shaft 42, Fig. 3) at a proximate end;
a worm wheel (Second Gear Element 120, Fig.3) having mating teeth members that mesh with the worm screw gear; (Gear Element 50, Fig. 3)
a socket receiving orifice (Socket Drive 170, Fig. 1) for receiving one of a plurality of socket attachments;
Ball Bearing Members 60, Fig. 3, ; Col 3, Line 51-56) attached to the shaft member to stabilize the motion of the shaft member; and 
a housing unit (Element 22, Fig.1) having a cavity in which is mounted the elongated shaft member(Drive Shaft 42, Fig. 3), the worm wheel(Second Gear Element 120, Fig.3), the worm screw gear(Gear Element 50, Fig. 3), the socket receiving orifice(Socket Drive 170, Fig. 3), and the plurality of sealed bearings(Ball Bearing Members 60, Fig. 3, ; Col 3, Line 51-56), the housing unit including a static handle region (Handle 72, Fig. 1) and a head region formed into the housing unit (Head Portion 24, Fig.3), the handle region having a L shape and including a lever member(Crank Assembly 76, Crank Arm 90 & Crank Handle 100, Fig. 1-3).
Sternberger is silent to a switch mechanism that is manually switched between a left directional mode of operation, a right directional mode of operation and a free spin mode of operation, the switch mechanism including a cover. Furthermore, Sternberger is silent to the switch mechanism mounted on the housing unit. 
Mann teaches a ratchet tool apparatus comprising; a switch mechanism (Mann - Pivotal Controller 51, Fig 2) that is manually switched between a left directional mode of operation, a right directional mode of operation and a free spin mode of operation, the switch mechanism including a cover. (Mann Col 2 Line 33-35; The controller has three positions, right and left ratchet and off or neutral. In the off position, the worm wheel is free to be rotated by the worm drive.)
Furthermore Mann teaches the switch mechanism (Mann - Pivotal Controller 51, Fig 2) mounted on the housing unit. (Mann Col 2 Line 27-35)

It would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to modify the wrench tool from Sternberger to incorporate the teachings from Mann to include the ratcheting switch mechanism on the housing as it would provide ratcheting of the worm wheel in either direction (Mann Col. 2, Line 30-35). Furthermore, the incorporation of a direction changing switch is common in the art ratcheting wrenches as it allows the direction to be switched Robert Col 1, Line 60-63).
The recitation “for receiving one of a plurality of socket attachments” is interpreted to be functional limitation. MPEP 2114 II clearly states “[A]pparatus claims cover what a device is, not what a device does" and “A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus". In the instant case, the functional recitations merely focus on the use for the socket receiving orifice not the claimed socket receiving orifice. The prior art meets all of the structural claimed limitations of the socket receiving orifice, thus would be capable of receiving one of a plurality of socket attachments, by inserting the desired socket attachment to the socket receiving orifice. Therefore the prior art of record would be able receiving one of a plurality of socket attachments, meeting therefore the claimed limitations.
The recitation “to stabilize the motion of the shaft member” is interpreted to be functional limitation. MPEP 2114 II clearly states “[A]pparatus claims cover what a device is, not what a device does" and “A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus". In the instant case, the functional recitations merely focus on the sealed bearing use not the claimed sealed bearing. The prior art meets all of the structural claimed limitations of the sealed bearing, thus would be capable to stabilize the motion of the shaft member, as the bearing is fixed in the housing and the bearing is surrounding and holding the shaft member in place; meeting therefore the claimed limitations.
Regarding Claim 2 Sternberger as modified discloses the apparatus of claim 1, wherein the handle region includes an elongated horizontal region (orizontal Horizontal portion of handle 72, Fig. 1-3) and a vertical region. (Crank Arm 90, Sternberger Fig. 1-3
Regarding Claim 3 Sternberger as modified discloses the apparatus of claim 2, wherein the vertical region of the handle (Crank Arm 90, Sternberger Fig. 1-3) includes the lever member. (Crank handle 100, Sternberger Fig. 1-3)
Regarding Claim 4 Sternberger as modified discloses the apparatus of claim 3, wherein the lever member provides increased torque and protection of a user's hands and fingers.
The recitation “the lever member provides increased torque and protection of a user's hands and fingers” is interpreted to be functional limitation. MPEP 2114 II clearly states “[A]pparatus claims cover what a device is, not what a device does" and “A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus". In the instant case, the functional recitations merely focus on the function provided by the lever member and not the claimed level member. The prior art meets all of the structural claimed limitations of the level member, thus the prior art would be capable of providing increased torque and protection of a user's hands and fingers the same way as the claimed level member as it allows the user to apply torque at distance of the head by placing his hand on the level (Crank handle 100, Sternberger Fig. 1-3,) when applying torque in small or tight spaces. Therefore the prior art of record would be able to provide increased torque and protection of a user's hands and fingers, meeting therefore the claimed limitations.
Regarding Claim 5 Sternberger as modified by Mann discloses the apparatus of claim 1, wherein the left directional mode of operation is a manual mode of operation to loosen a fastener. (Mann, Col 2 Line 33-35)
Regarding Claim 6 Sternberger as modified by Mann discloses the apparatus of claim 1, wherein the right directional mode of operation is a manual mode of operation to tighten a fastener. (Mann, Col 2 Line 33-35)
Regarding Claim 7 Sternberger as modified by Mann discloses the apparatus of claim 1, wherein the free spin mode of operation allows a driving device attached to the drive socket to tighten or loosen a fastener. (Mann, Col 2 Line 33-35)
Regarding Claim 8 Sternberger as modified discloses the apparatus of claim 1, wherein the socket receiving orifice (Socket Drive 170, Fig. 3) is configured to receive a series of sockets ranging in sizes. 
The recitation “configured to receive a series of sockets ranging in sizes” is interpreted to be functional limitation. MPEP 2114 II clearly states “[A]pparatus claims cover what a device is, not what a device does" and “A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus". In the instant case, the functional recitations merely focus on the configuration of the revieving orifice not the claimed receiving orifice. The prior art meets all of the structural claimed limitations of the socket receiving orifice, thus would be capable of receiving a series of sockets ranging in sizes. Therefore the prior art of record would be able receive a series of sockets ranging in sizes, meeting therefore the claimed limitations.

Claim 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Ivan Sternberger (US 4,517,861; Hereinafter “Sternberger”) in view of Steven Mann (US 4,215,601; Hereinafter “Mann”) in further view of William J. Diaz (US 4,374,480; Hereinafter Diaz)
Regarding Claim 9 Sternberger as previously modified discloses the apparatus of claim 8, wherein the socket receiving orifice has a receiving orifice and is configured to receive a male socket.
Sterberger as modified is silent to the female receiving orifice being hexagonal. 
Diaz teaches a wrench for transmitting torque to a fastener with hexagonal female receiving orifice. (Diaz, Multifaceted Hole 8, Fig. 2
It would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to modify the wrench tool from Sternberger to incorporate the teachings from Diaz to include the hexagonal female receiving orifice because hexagonal receiving orifices are commonly used in the art as explained by Diaz (Col 4, Line 11-20). 
The recitation “configured to receive a male socket” is interpreted to be functional limitation. MPEP 2114 II clearly states “[A]pparatus claims cover what a device is, not what a device does" and “A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus". In the instant case, the functional recitations merely focus on receiving a male socket not the claimed hexagonal female orifice. The prior art meets all of the structural claimed limitations of the hexagonal female orifice, thus would be capable of receiving the male socket. Therefore the prior art of record would be able receive a male socket, meeting therefore the claimed limitations.
Regarding Claim 10 Sternberger as previously modified discloses the apparatus of claim 1, but is silent to the material of the housing unit being steel. 
Diaz teaches the housing made of steel (Diaz, Col 5, Line 39-43). 
It would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to modify the wrench tool from Sternberger to incorporate the teachings from Diaz to have the housing of the tool made from steel because having a steel housing would enhance the rigidity of the system as explained by Diaz (Diaz, Col 5, Line 39-43). 
The recitation "milled steel" is considered to be a product by process limitation.  MPEP 2113 clearly states "Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of production.  If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was .
Response to Arguments
It appears that applicant argues that the prior art does not teach a static handle as the handle from Sternberger is a rotatable handle; however the “static handle” limitation is met by the handle of Sternberger’s invention when the handle is not rotated. Absent any special definition from applicants, the term “static” is interpreted in its plain meaning (See MPEP 2173.01); for example, Merriam-Webster defines the term as standing or fixed in one place, relating to bodies at rest or forces in equilibrium (see attached NPL for definition).  Therefore, when not in rotation, the handle of Sternberger meets the claimed limitation.  Furthermore, the limitation “static handle” does not stablish a structural reference with other elements of the wrench (e.g. static handle relative to the housing unit), to understand in relation to what is the handle being considered “static”. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
William Petersen (US 1392443 A) – Relates to tool with an L shaped handle.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN GERARDO SANTIAGO MARTINEZ whose telephone number is (313)446-6628.  The examiner can normally be reached on Mon Fri 7AM to 4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Orlando Aviles-Bosques can be reached on 571-270-5531.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
  /JONATHAN G SANTIAGO MARTINEZ/  Examiner, Art Unit 3723                                                                                                                                                                                                        
 /ORLANDO E AVILES/Supervisory Patent Examiner, Art Unit 3723